Citation Nr: 1022726	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.  

In July 2008, the Board remanded these issues and the issue 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD) for further development.  The RO subsequently 
granted service connection for PTSD, so that issue is no 
longer a subject for current appellate review.  With the 
exception of the claim for service connection for hepatitis 
C, the issues remaining on appeal are ready for further 
appellate consideration.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cervical spondylosis had its onset during active service.

2.  The preponderance of the evidence is against a finding 
that the Veteran's current varicose veins are related to 
active service; the Veteran's statements that he suffered 
from varicose veins during service are not credible, and are 
outweighed by a lack of contemporaneous treatment records.


CONCLUSIONS OF LAW

1.  Cervical spondylosis was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).
2.  Varicose veins were not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters dated in 
January 2004 and March 2006.  The January 2004 letter 
informed the Veteran of the type of evidence to submit to 
substantiate his claims in that the letter requested that the 
Veteran submit the dates and places of any treatment at a 
military facility or Department of Veterans Affairs since his 
discharge from active service and any reports from private 
physicians.  This letter informed the Veteran of his and VA's 
respective duties in obtaining evidence, and asked him to 
submit information so that VA could request records of 
private treatment and to submit copies of such treatment if 
he had such in his possession.  The March 2006 letter 
provided the Veteran with notice as to assignment of 
effective dates and disability ratings.  The content of the 
January 2004 and March 2006 letters, and the timing of the 
January 2004 letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No prejudice 
can result to the Veteran due to the timing of notice 
regarding assignment of effective dates and disability 
ratings because, as the Board is denying his claim for 
service connection for varicose veins, any questions as to 
these downstream elements are rendered moot.  

Service treatment records and personnel records are 
associated with the claims file, as are records and reports 
from VA and private medical care providers.  The Veteran has 
not requested that VA assist him in obtaining any private 
medical records.  The RO also received notice from the Social 
Security Administration (SSA) that is has no records for the 
Veteran, and the Veteran has been advised of this 
communication.  As demonstrated more fully below, since the 
Board has determined that the Veteran is not a credible 
historian with respect to his assertion that he suffered from 
varicose veins during service, the Board finds that the event 
as alleged by the Veteran has not been established, and thus, 
there is also no obligation to provide the Veteran with a VA 
examination and opinion as to whether his current varicose 
veins are related to service.  See 38 C.F.R. § 3.159(c)(4)(B) 
and (C) (2009).  

The Board thus finds that VA has satisfied its duty to notify 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159(b), 20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran has also not claimed that VA has failed 
to comply with the notice requirements of the VCAA.



II.  Entitlement to Service Connection

The Veteran contends that he currently suffers from a 
cervical spine disorder and varicose veins that had their 
onset during military service.  

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Therefore, the Veteran's lay testimony 
regarding varicose vein symptomatology in service represents 
competent evidence.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, it has been held that the 
Veteran is not competent to provide evidence as to more 
complex medical questions.  Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
then determine whether such evidence is also credible.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See Barr.

Service treatment records do not reflect any complaints or 
treatment of varicose veins.  They do reflect that in late 
August 1970, the Veteran reported pain in the neck that 
radiated down his back and shoulders.  The Veteran stated 
that he had had this pain before when he was in Germany, 
about 1 and 1/2 years earlier.  At that time he was treated 
with a neck brace.  His pain reportedly became worse with 
cold weather and there was occasional dizziness.  
Approximately five days later, there was a diagnosis of 
nonspecific neck pain.  Six days later, the Veteran indicated 
that his neck pain was getting worse, especially when he 
awakened in the morning.  In October 1970, the Veteran still 
complained of neck pain, noting that he had experienced this 
symptom for approximately two and a half years.  The 
impression at this time was unresolved cervical strain.  

VA hospital records from May 1988 reflect a history of a left 
tib-fib fracture in 1977.  Examination of the extremities was 
negative for any mention of varicose veins.  

A January 1994 discharge summary reflects the presence of 
extensive varicosities on the right leg.  The impression 
included varicosities of the right lower and upper leg 
associated with old compound fracture with open reduction of 
fixation in 1976, with continued chronic pain and 
instability.  

VA treatment records from March 2002 note that the Veteran's 
complaints included neck and shoulder pain.  In May 2002, the 
Veteran reported pain since the 1970's.  

VA treatment records from September 2003 reflect that 
examination revealed varicose veins of both lower extremities 
and right inner thigh.  The assessment included varicose 
veins, and support hose was ordered.  

In the Veteran's application for VA compensation, dated in 
November 2003, the Veteran indicated that his cervical spine 
disability began in June 1970, and that his varicose veins 
began in January 1993.  He further indicated that he had been 
treated for his cervical spine disability from 1970 to the 
present, and for his varicose veins, from 2003 to the 
present.  

In a statement dated in May 2004, the Veteran reported that 
he was treated for varicose veins in his legs while in the 
military about one year prior to getting out.  He believed 
that he was in Germany at the time (1971).  He was with the 
71st Maintenance Group.  He was treated by a company medic 
and sent to a hospital compound.  The Veteran did not get 
treatment for his varicose veins again until he received 
treatment from the VA medical center in Decatur, Georgia 
between 2001 and 2002.  

VA treatment records from October 2007 indicate that there 
was no swelling in the lower extremities, but there were 
significant long standing varicosities in the leg.  In 
January 2008, the Veteran's active problems included varicose 
veins of the leg.  

VA examination in April 2009 revealed that the Veteran 
reported that his chronic neck pain began in service.  The 
examiner reviewed the Veteran's claims file in conjunction 
with the examination of the Veteran and noted that the 
Veteran was seen during service in August and September 1970 
with nonspecific neck pain.  In October 1970, there was a 
diagnosis of unresolved neck strain and an x-ray request 
documented the Veteran's complaint of recurrent right 
posterior neck pain for the previous 2 and 1/2 years.  The 
assessment was cervical spondylosis.  After noting the 
Veteran's history of chronic neck pain, that his claims file 
showed that he had been seen during service on multiple 
occasions for recurrent neck pain, and that his current x-
rays revealed cervical spondylosis, the examiner concluded 
that it was at least as likely as not that the Veteran's 
cervical spine disease had its onset during active service.  

Turning first to the Veteran's claim for service connection 
for varicose veins, the Board has carefully reviewed the 
evidence of record, and finds that a preponderance of the 
evidence shows that the Veteran was not treated for varicose 
veins during service.  Service treatment records do not 
support the Veteran's assertions as they do not document any 
complaints or treatment for varicose veins.  Clinical 
evaluation on separation examination in August 10971 showed 
that his vascular system was normal.  Moreover, the Veteran 
has asserted that he received such treatment during his last 
year in service in Germany, and personnel records indicate 
that during his last year of service, the Veteran was 
stationed at Fort Carson, Colorado.  

The Board also finds that the Veteran's own statements 
provide evidence that he did not experience varicose veins 
until after military service.  More specifically, a January 
1994 discharge summary reflects an impression that included 
varicosities of the right lower and upper leg associated with 
old compound fracture with open reduction of fixation in 
1976, and in his November 2003 application for VA 
compensation, the Veteran contended that his varicose veins 
began in January 1993, and that he had been treated for his 
varicose veins from 2003 to the present.  Indeed, it was not 
until a written statement in 2004 that the Veteran maintained 
that he was first treated for varicose veins during service.  
The Board finds it of additional interest that even here, the 
Veteran's statements were inconsistent, as he further stated 
that he first treated after service for varicose veins with 
VA between 2001 and 2002, and the first documented treatment 
with VA for varicose veins was in September 2003.  From these 
various statements, the Board finds it clear that the Veteran 
was unaware of any treatment during service for varicose 
veins and only after many years arrived at the belief that 
such treatment occurred in order to support his claim for 
benefits.  While the Board does not doubt the long standing 
presence of varicose veins, the more probative evidence of 
record is found to establish that varicosities in the right 
leg did not begin until after the Veteran's post-service 
injury to his right leg in 1976 or 1977, and that the 
condition was not noted to affect both legs until September 
2003, at which time he first began being treated for this 
condition with VA.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  In summary, while 
the Veteran is competent to diagnose varicose veins under 
Barr, the Board finds that the Veteran's lack of credibility 
with respect to this issue has rendered his ability in this 
regard to be of minimal probative value.  

While the Veteran's statements may also be considered for the 
purpose of determining whether service connection is 
warranted based on continuity of symptomatology, the Veteran 
has not asserted continuity of symptoms, noting that after 
treatment during service, he did not treat again for this 
condition until 1993, at the earliest.  In addition, as was 
noted above, the Veteran has not consistently reported his 
initial awareness of varicose veins, much less its continued 
presence since service.  Thus, although the Board does not 
doubt the sincerity of the Veteran's belief that he has had 
varicose veins since service, the evidence contains many 
inconsistencies that diminish the reliability of the 
Veteran's current recollection.  Accordingly, in assessing 
entitlement to service connection for varicose veins based on 
continuity of symptoms, the Board finds that such a theory of 
entitlement is unwarranted based on issues of credibility, 
and that it is further outweighed by a lack of verification 
by contemporaneous treatment records.  

With respect to entitlement to service connection for 
varicose veins based on the initial documentation of the 
disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
current varicose veins and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In 
addition, while the Veteran may be capable of diagnosing 
varicose veins pursuant to Barr, any opinion from the Veteran 
regarding the etiology of his current varicose veins is not 
competent.  Espiritu v. Derwinski, 10 Vet. App. 492 (1992).  
The Board also finds that any lay statements as to nexus are 
outweighed by the record as outlined above.  

In summary, varicose veins have not been shown to be present 
in service, for many years following service, and the more 
competent, probative, and persuasive evidence indicates that 
varicose veins are not otherwise related to service.  

In reaching the above conclusions with respect to the 
Veteran's claim for service connection for varicose veins, 
the Board has also considered the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Turning next to the Veteran's claim for service connection 
for a cervical spine disorder, the Board's review of the 
April 2009 VA examination report reflects a current diagnosis 
of cervical spondylosis.  Thus, the threshold requirement of 
a current disability has been met with respect to this claim.  
In addition, although the RO has taken the position that the 
April 2009 examiner's nexus opinion is lacking in probative 
value due to its reliance on the Veteran's statements of 
medical history, the Board finds that additionally, the 
examiner clearly based his opinion on the Veteran's service 
treatment records that showed that he had been seen during 
service on multiple occasions for recurrent neck pain and his 
current x-rays that revealed cervical spondylosis before 
concluding that it was at least as likely as not that the 
Veteran's cervical spine disease had its onset during active 
service.

Therefore, since the record contains current evidence of 
cervical spine disability and relevant treatment during 
service, with one opinion in favor of a relationship between 
such in-service treatment and current disability and none 
against, the Board concludes that service connection is 
warranted for cervical spondylosis.  


ORDER

The claim for service connection for cervical spondylosis is 
granted.

The claim for service connection for varicose veins is 
denied.  


REMAND

With respect to the Veteran's remaining claim for service 
connection for hepatitis C, in examining the April 2009 VA 
examiner's opinion in this regard, it is apparent that the 
examiner's inability to establish a link between the 
Veteran's current hepatitis C and military service without 
mere speculation is predicated solely on a lack of further 
contemporaneous treatment records addressing the single 
August 31, 1970, service treatment record entry of 
"Hepatitis Infection."  However, since service treatment 
records do reflect additional risk factors such as the 
Veteran's negative reaction after donating blood during 
service in January 1968, the Board finds that remand is 
required so that this or another examiner can consider this 
additional evidence in the process of reaching an opinion as 
to whether it is at least as likely as not that the Veteran's 
hepatitis C is related to active service.  See 38 C.F.R. § 
4.2 (2009) (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be provided 
to the April 2009 VA examiner who 
previously examined the Veteran with 
respect to his claim for service 
connection for hepatitis C for an 
additional opinion as to whether it is 
at least as likely as not that the 
Veteran's hepatitis C is related to 
service.  In the event that examiner is 
not available, the Veteran should be 
afforded a new examination to determine 
the nature and etiology of his 
hepatitis C.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The April 2009 VA examiner or new 
examiner should consider the notation 
of "Hepatitis-Infection" contained 
within the Veteran's service treatment 
records, in addition to the Veteran's 
negative reaction after donating blood 
during service in January 1968, and 
render an opinion as to whether it is 
at least as likely as not that the 
Veteran's hepatitis C had its onset 
during active service or is related to 
any in-service disease or injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.

3.  Thereafter, the RO should 
readjudicate the Veteran's remaining 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


